DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP WO2017061229 A1) for which (US 2019/0077991 A1) is used as an English translation.

Shinoda discloses a polishing composition which includes: an abrasive grain; hydrogen peroxide; and water, wherein the abrasive grain has an average secondary particle size of 20 nm or more to 150 nm or less, a molar concentration M (mmol/Kg) of the hydrogen peroxide and a total surface area of the abrasive grain satisfy a relationship of Formula 1 below and Formula 2 below, and a pH is 10 or more to 14 or less (overlapping applicant’s claimed range of pH of> 8.5 to < 11.0) (abstract).
(A) colloidal silica inorganic particles with 2 to 30 mass% (Table 2) overlapping applicant claimed range of > 0.10 w.-% to <4.00 wt.-%.

 (C) [0076] potassium persulfate [0077] an upper limit of the content of the oxidizing agent other than hydrogen peroxide in the polishing composition is preferably 30 mass % or less, and more preferably 10 mass % or less, relative to a total mass of the polishing composition overlapping applicant’s claimed range of > 0.20 wt.-% to < 0.90 wt.-% , 
(D) > 95.00 wt.-% to < 99.58 wt.-% of an aqueous medium, 
(E) [0079] A polishing composition according to an embodiment of the present invention may further include a reducing agent. The reducing agent has a function of suppressing oxidation of any metal to suppress corrosion of the metal or to control the polishing efficiency. [0081] the upper limit of the content of the reducing agent is preferably 30 mass % or less, and more preferably 10 mass % or less, relative to a total mass of the polishing composition, overlapping applicant’s claimed range of  > 0.01 I. -% to < 0.50 wt.-% of at least one corrosion inhibitor.
 and (K) > 0.01 «-t.-% to < 1.50 wt.-% of at least one additive, 

Shinoda discloses[0052] The polishing composition according to an embodiment of the present invention may contain other components other than an abrasive grain, hydrogen peroxide, and water, if necessary. As the other components, for example, a basic compound, an acidic compound, a water-soluble polymer, an oxidizing agent other than hydrogen peroxide, a reducing agent, a surfactant, an antifungal agent, a chelating agent, and the like, may be included, but are not limited thereto.
It is noted that Shinoda does not expressly disclose the exact ranges claimed by the applicant for the above ingredients, however, Shinoda discloses overlapping ranges for each of the above ingredients.
Overlapping ranges are held obvious.
Regarding claim 2, Shinoda shows, in Table 3, the polishing speed increases in a monotonic way with the pH, as a result the change in the pH between 10.0 and 9.9 is predictable, and it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, willing to accept a little slower polishing speed to select a pH of 9.99 because Shinoda shows the pH is a result effective variable for effectively controlling the polishing speed, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
As to claim 8, Shinoda discloses [0059] Specific examples of the amine may include methylamine, dimethylamine, trimethylamine, ethylamine, diethylamine, triethylamine, ethylenediamine, monoethanolamine, N-(3-aminoethyl) ethanolamine, hexamethylenediamine, 
As to claim 9, Shinoda discloses [0066] The acidic compound is not particularly limited and includes conventionally known acids. As the acid, inorganic acids such as hydrochloric acid, sulfuric acid, nitric acid, hydrofluoric acid, boric acid, carbonic acid, hypophosphorous acid, phosphorous acid, and phosphoric acid; organic acids such as formic acid, acetic acid, propionic acid, butyric acid, valeric acid, 2-methylbutyric acid, n-hexanoic acid, 3,3-dimethylbutyric acid, 2-ethylbutyric acid, 4-methylpentanoic acid, n-heptanoic acid, 2-methylhexanoic acid, n-octanoic acid, 2-ethylhexanoic acid, benzoic acid, glycolic acid, salicylic acid, glyceric acid, oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, maleic acid, phthalic acid, malic acid, tartaric acid, citric acid, lactic acid, diglycolic acid, 2-furancarboxylic acid, 2,5-furandicarboxylic acid, 3-furancarboxylic acid, 2-tetrahydrofurancarboxylic acid, methoxyacetic acid, methoxyphenylacetic acid, and phenoxyacetic acid may be included. Among these, the pH adjusting agent is preferably sulfuric acid, nitric acid, phosphoric acid, glycolic acid, succinic acid, maleic acid, citric acid, tartaric acid, malic acid, gluconic acid or itaconic acid. The acidic compound may be used alone, or in combination of two or more thereof. 
As to claim 10, DI is conventionally used in semiconductor processing in order to control contamination to the wafer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP WO2017061229 A1), for which (US 2019/0077991 A1) is used as an English translation, in view of Matsuda (US 2005/0108949 A1).

It is noted that Shinoda is silent about the corrosion inhibitor is one of the compounds listed in applicant’s claim 11.
However, Shinoda teaches the reducing agent has a function of suppressing oxidation of any metal to suppress corrosion of the metal or to control the polishing efficiency. Shinoda appears to suggests any corrosion inhibitor can be used [0080] As the reducing agent, conventionally known reducing agents used in the polishing composition can be contained.
Matsuda, discloses a polishing composition with overlapping pH values and all the compounds discussed above in Shinoda’s disclosure. Matsuda, however, teaches [0048] The ingredient (d), namely the corrosion inhibitor, acts to prevent corrosion of the surface of the conductive film 15 by protecting the copper containing metal from corrosion due to the oxidant. The corrosion inhibitor also acts to suppress the occurrence of the dishing by suppressing excessive polishing of the conductive film 15. The specific examples of the corrosion inhibitor-may include the benzotriazoles represented by general formula (19), namely benzotriazole and the derivative thereof. In general formula (19), the respective carbon atoms 
Therefor, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the composition of Shinoda by using any of the benzotriazoles cited by Matsuda because Matsuda teaches it is conventional to do so.
One of ordinary skill would have been motivated to modify the composition of Shinoda by using any of the benzotriazoles cited by Matsuda when the metal on the wafer is copper as suggested by Matsuda.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP WO2017061229 A1), for which (US 2019/0077991 A1) is used as an English translation, in view of Yasui (US 2017/0009101 A1).
It is noted that Shinoda is silent about the exact type of substrate composition.
Yasui also teaches a polishing composition with overlapping pH values and all the compounds discussed above in Shinoda’s disclosure. However, Yasui teaches his composition is effective in polishing a substrate containing cobalt (abstract) and Tantalum [0026].

One of ordinary skill would have been motivated to use the composition of Shinoda on any substrate including a substrate containing cobalt and tantalum because Yasui teches a composition with overlapping pH values and all the compounds discussed above in Shinoda’s disclosure is effective in polishing a substrate containing cobalt and tantalum. Shinoda shows how to adjust removal rates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.D/Examiner, Art Unit 1713       


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713